Citation Nr: 1533125	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  96-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right pelvis disorder.

2.  Entitlement to service connection for a low back disorder.

(The issues of entitlement to an increased rating for hypertension and service connection for diabetes mellitus are addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1963, and from March 1970 to September 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 1996 rating decision in which the RO, inter alia, denied service connection for an unspecified right pelvis disability and denied a petition to reopen a claim for service connection for a low back disorder. 

In December 1996, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is associated with the claims file.  In February 1998, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In addition to the Board and RO hearings, referenced above, in May 2004, the Veteran testified during a hearing before a Veterans Law Judge who is no longer employed by the Board; a transcript of that hearing is of record.  It is unclear from the record why a second Board hearing was held, and why the undersigned Veterans Law Judge who conducted the 1998 hearing was not designated to conduct the subsequent hearing.  Nevertheless, because of the departure of the second Veterans Law Judge, noted above, in a letter dated in February 2009, the Veteran was offered another hearing; however, he responded that he did not want another hearing.

In June 1998, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for additional evidentiary development.  The AOJ continued to deny the service connection claim, as well as again declining to reopen service connection claims for disabilities of the low back (as reflected in supplemental statements of the case (SSOCs) dated in June 2000, March 2002, and January 2003), and returned these matters to the Board for further appellate consideration.

In August 2004, the Board determined that, because the Veteran had not been notified about his appellate rights in prior AOJ denials, the claim for service connection for disability of the low back should be considered on the merits without the predicate requirement of the receipt of new and material evidence.  The Board then remanded the claim on appeal to the AOJ for additional evidentiary development. 

At some point after the Board's August 2004 remand, the original claims file was lost.  The AOJ has attempted to reconstruct the record to the extent possible.  After accomplishing further action following the August 2004 remand, the AOJ continued to deny each remaining claim (as reflected in a September 2008 SSOC), and returned these matters to the Board for further appellate consideration. 

In a May 2009 decision, the Board denied service connection for a right pelvis disability.  The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a Memorandum Decision, vacating the Board's May 2009 decision as to the denial of service connection for a right pelvis disability, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision. 

Also in May 2009, the Board remanded the claim of service connection for disability of the low back to the AOJ for further evidentiary development.  This issue was subsequently returned to the Board for appellate consideration. 

In May 2012, the Board again remanded the claims for service connection for a low back disability and a right pelvis disability to the AOJ for further evidentiary development.  After completing additional development, the AOJ continued to deny each claim (as reflected in a May 2014 SSOC), and returned these matters to the Board for further appellate consideration.

Subsequent to the issuance of the May 2014 SSOC, the Veteran, through his representative, submitted evidence pertinent to the claims on appeal.  Initial AOJ consideration of this evidence was waived by the Veteran's attorney in November 2014.  See 38 C.F.R. § 20.1304 (2014).

As detailed in the Board's previous May 2012 decision, the Veteran has been represented by several private attorneys and Veterans Service Organizations during the course of this appeal.  He had revoked the appointment of a private attorney in February 2012 and preceded pro se in appeal.  However, in November 2012, the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Veterans of Foreign Wars of the United States as his power of attorney (POA).  The Board recognizes this change in representation.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.   A review of the documents in the Virtual VA and VBMS paperless files reveals that such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the decided herein. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran submitted a Declaration of Status of Dependents (VA Form 21-686c) in December 2013 and a Request for Approval of School Attendance (VA Form 21-674) in March 2014.  It is not clear from the current record whether such submissions were addressed by the AOJ.  As such, they are referred to the AOJ for appropriate action.



REMAND

Unfortunately, the Board finds that further AOJ action on the claims of service connection for a right pelvis disorder and a lumbar spine disorder on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's prior remand, an April 2010 VA examiner had opined that the Veteran's lumbar spine disorder were not caused by or a result of the Veteran's military service.  The examiner reasoned that the Veteran's in-service complaints were associated with urinary symptoms, there was no evidence of ongoing treatment for a back problem during service, that X-rays and bone scan evidence were normal despite post-service complaints, and degenerative changes of the spine did not appear until after his fall injury in late 1988.  However, the record reflects a diagnosis of lumbosacral osteoarthritis in May 1984 and a June 1986 X-ray found in the Veteran's VA outpatient treatment records demonstrates minimal end plate spurring at L5 and minimal lumbar spondylosis.  Similarly, the Board observes that the Veteran's service treatment records reflect that his in-service complaints of back pain were not only associated with urinary symptoms.  As a result, in May 2012, the Board found that a VA addendum opinion was required to resolve the claim.

Thereafter, an addendum opinion was obtained in January 2014.  The examiner opined that it was less likely than not that the Veteran's diagnosed degenerative disc disease of the lumbar spine was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran was seen in-service for back pain usually associated with urinary symptoms or penile discharge, that there was no evidence of on-going treatment for a back condition and that the separation examination was normal.  The examiner further opined that the Veteran's degenerative disc disease of the lumbar spine was due to his age, obesity, post-service occupational history and a motor vehicle accident in 1988.  This opinion therefore appears to be based on an inaccurate factual premise, as the post-service back injury was a fall in a parking lot rather than a motor vehicle accident.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Therefore, an addendum opinion must be obtained that considers the impact, if any, of the Veteran's post-service fall in a parking lot on his claimed lumbar spine disorder.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the AOJ should forward the claims file to the physician who evaluated the Veteran with regards to his claim for service connection for a lumbar spine disorder in January 2014.  The AOJ should only arrange for further examination of the Veteran with regards to his claim if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (a), (b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

The Board notes that, in the May 2014 SSOCs, the AOJ indicated that treatment records from the VA Medical Centers (VAMCs) in Ann Arbor, Detroit and Saginaw, dated from August 2000 to May 2014, had been considered as evidence in these appeals.  However, a review of the claims file reveals that only records dated from August 2000 through July 2008 have been associated with the claims file.  The Veteran also submitted various treatment records-including those dated from April 2012 through September 2012, in June 2013 and in August 2013-in support of his claims.  The Board has attempted to have these identified treatment records associated with the claims file administratively by the AOJ without success.  On remand, the AOJ should ensure that the Veteran's complete treatment records from the VA Medical Centers in Ann Arbor, Detroit and Saginaw dated from August 2000 through July 2008-as identified as evidence in the May 2014 SSOCs-are associated with the claims file.

Moreover, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Ann Arbor, Detroit and Saginaw VAMCs all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, this case is hereby REMANDED for the following action:

1.  Associate the following evidence with the Veteran's Virtual VA and/or VBMS file: treatment records from the VA Medical Centers in Ann Arbor, Detroit and Saginaw, dated from July 2008 to May 2014.

2.  Obtain from the all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2014.  Follow the procedures set forth in 38 C.F.R.   § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the January 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary by a competent, medical professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Regarding the Veteran's diagnosed degenerative disc and joint disease of the lumbar spine, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its origins in or is otherwise medically related to service-to particularly include his in-service complaints of low back and groin pain during both his first and second period of active duty service.

In rendering the requested opinion, the physician should consider and address the significance, if any, of the in-service low back and groin/pelvis complaints not associated with urinary symptoms, the initial normal post-service examination findings regarding the back, the post-service fall and injury to the low back in 1988, X-ray evidence of degenerative changes in the spine prior to the 1988 fall, and the Veteran's own lay assertions of continued pain in the low back and pelvic area since service.

In responding to the above, the physician must consider all pertinent medical evidence and other objective lay assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




